 



EXHIBIT 10.3.2
8618-1           
FIRST AMENDMENT TO THE
PRIMEENERGY CORPORATION EMPLOYEES 401(K) SAVINGS PLAN
This FIRST AMENDMENT to the PrimeEnergy Corporation Employees 401(k) Savings
Plan is executed by PrimeEnergy Corporation, EOWS Midland Company, Eastern Oil
Well Service Company, Prime Operating Company, Southwest Oilfield Construction
Company, PrimeEnergy Management Corporation, and Prime Offshore LLC the
Employers.
The purpose of this Amendment is to reflect the merger of Prime Offshore LLC
Plan, to add Safe Harbor plan provisions, to add an Adopting Employer, to add
the Automatic Enrollment provision, to change the eligibility requirements,
entry date, increase salary deferral limit, and to change In-Service Withdrawals
of Employer contributions. Furthermore, it is the Company’s intention to
grandfather the eligibility provision of 6 months of service for those employees
employed on or before December 31, 2006.
RESOLVED, that Adoption Agreement Section B(2), Plan Information — Effective
Date, be amended by adding the election of Item B(2)(d), This is a merger of two
previously established qualified plans known as PrimeEnergy Corporation
Employees 401(k) Savings Plan and Prime Offshore LLC 401(k) Plan originally
effective January 1, 1989 and January 1, 2002, respectively. This amendment and
restatement plan shall be effective as of January 1, 2007.
FURTHER RESOLVED, that Adoption Agreement Section C(l), Eligibility Requirements
— Eligible Employees (Plan Section 1.18), be amended by changing
Item C(l)(b)(7), The following are excluded: Other: all except employees of
PrimeEnergy Corp., PrimeEnergy Management Corp., Prime Operating Co., Eastern
Oil Well Service Company, Southwest Oilfield Construction Company, and EOWS
Midland Company, to Item C(l)(b)(7), The following are excluded: Other: all
except employees of Prime Energy Corp., PrimeEnergy Management Corp., Prime
Operating Co., Eastern Oil Well Service Company, Southwest Oilfield Construction
Company, EOWS Midland Company and Prime Offshore LLC.
FURTHER RESOLVED, that Adoption Agreement Section C(2), Eligibility Requirements
— Affiliated Employers (Plan Section 1.6), be amended by adding to the List of
Participating Employers as follows: Item C(2)(b) Prime Offshore LLC, Taxpayer
Identification Number: 76-0688905
FURTHER RESOLVED, that Adoption Agreement Section C(3), Eligibility Requirements
— Conditions of Eligibility (Plan Section 3.1), be amended by changing the
election of Item C(3)(b)(2), Any Eligible Employee will be eligible to
participate in the Plan upon completion of 1/2 Year of Service or Period of
Service, to Item C(3)(b)(3), Any Eligible Employee will be eligible to
participate in the Plan upon completion of 1 Year of Service or Period of
Service.

1



--------------------------------------------------------------------------------



 



8618-1           
FURTHER RESOLVED, that Adoption Agreement Section C(4), Eligibility Requirements
— Entry Date (Effective Date of Participation) (Plan Section 3.2), be amended by
changing the election of Item C(4)(b), An Eligible Employee who has satisfied
the eligibility requirements will become a Participant for all purposes of the
Plan the first day of the month coinciding with or next following the date on
which such requirements are satisfied, to Item G(4)(d), An Eligible Employee who
has satisfied the eligibility requirements will become a Participant for all
purposes of the Plan the earlier of the first day of the seventh month or the
first day of the Plan Year coinciding with or next following the date on which
such requirements are satisfied.
FURTHER RESOLVED, that Adoption Agreement Section D(l), Service — Recognition of
Service with Predecessor Employer (Plan Sections 1.61 and 1.91), be amended by
changing the election of Item D(l)(a), No service with a predecessor employer
shall be recognized, to Item D(1)(b)(1), Service with Prime Offshore, LLC will
be recognized with no limitations.
FURTHER RESOLVED, that Adoption Agreement Section G(l), Contributions and
Allocations — Salary Reduction Arrangement — Elective Deferrals (Plan
Section 12.2), be amended by changing the election of Item G(1)(b), Each
Participant may elect to have Compensation deferred by up to 15%, to
Item G(1)(a), Each Participant may elect to have Compensation deferred by up to
the maximum percentage allowable not to exceed the limits of Code Section
401(k), 402(g), 404 and 415.
FURTHER RESOLVED, that Adoption Agreement Section G(1), Contributions and
Allocations — Automatic Enrollment, be amended by changing the election of
Item G(1)(o), Shall Participants who do not affirmatively elect to receive cash
or have a specified amount contributed to the Plan automatically have
Compensation reduced? No., to Item G(1)(p), Shall Participants who do not
affirmatively elect to receive the cash or have a specified amount contributed
to the Plan automatically have Compensation reduced? Yes, by 4% of Compensation,
provided that such enrollment is permissible under the laws of the state in
which the Participants are employed in.
FURTHER RESOLVED, that Adoption Agreement Section G(2), Contribution and
Allocations — 401(k) Safe Harbor Plan Provisions (Plan Section 12.8), be amended
by changing the election of Item G(2)(a), Will the ADP and/or ACP test safe
harbor provisions be used? No., to Item G(2)(b), Will the ADP and/or ACP test
safe harbor provisions be used? Yes, but only the ADP Test Safe Harbor
provisions will be used.
FURTHER RESOLVED, that Adoption Agreement Section G(2), Contribution and
Allocations — 401(k) Safe Harbor Plan Provisions (Plan Section 12.8) — ADP Test
Safe Harbor Contribution, be amended by adding the election of
Item G(2)(d)(2)(a), The Employer will make an Enhanced Matching Contribution.
The Employer will make Matching Contributions to the account of each “Eligible
Participant” in an amount equal to the sum of 100% of the Participant’s Elective
Deferrals that do not exceed 4% of the Participant’s Compensation.
and by further electing:
Item G(2)(d)(3)(b), The safe harbor matching contribution will be made each
payroll period.

2



--------------------------------------------------------------------------------



 



8618-1           
Item G(2)(f)(5), For purposes of the ADP Test Safe Harbor contribution, the term
“Eligible Participant” means any Participant who is eligible to make Elective
Deferrals. The ADP and/or ACP Test Safe Harbor provisions are effective for the
Plan Year beginning January 1, 2007.
FURTHER RESOLVED, that Adoption Agreement Section G(3), Contribution and
Allocations — Formula for Determining Employer Matching Contributions (Plan
Section 12.1 (a)(2)), be amended by removing the election of Item G(3)(b)(1) &
(5), The Employer may make matching contributions equal to a discretionary
percentage, to be determined by the Employer, of the Participant’s Elective
Deferrals, AND, in determining the matching contribution, a discretionary
percentage of a Participant’s Compensation or a discretionary dollar amount, the
percentage or dollar amount to be determined by the Employer on a uniform basis
to all Participants will be matched.
and by further removing:
G(3)(g), Matching contributions will be determined based on Elective Deferrals
made each payroll period.
G(3)(j), There is no dollar limit imposed on the matching contribution made on
behalf of any Participant for any Plan Year.
G(3)(l), Matching contributions will be made on behalf of all Participants.
G(3)(n), The matching contributions will not be qualified matching
contributions.
FURTHER RESOLVED, that Adoption Agreement Section G(4), Contribution and
Allocations — Requirements for the allocation of Matching Contributions, be
amended by removing the election of Item G(4)(b), No service requirement for
Participants who are actively employed at the end of the Plan Year.
and by further removing:
G(4)(g), Participants who are not actively employed at the end of the Plan Year
will share in such allocations, regardless of service.
FURTHER RESOLVED, that Adoption Agreement Section H(7), Distributions —
In-Service Distributions (Plan Section 6.10), be amended by changing the
election of Item H(7)(b)(2)(a), In-service distributions may be made to a
Participant who has not separated from service from Participant’s accounts
attributable to Employer matching and profit sharing contributions provided the
Participant has attained age 701/2, to Item H(7)(b)(2)(a), In-service
distributions may be made to a Participant who has not separated from service
from Participant’s accounts attributable to Employer matching and profit sharing
contributions provided the Participant has attained age 591/2.

3



--------------------------------------------------------------------------------



 



FURTHER RESOLVED, that Adoption Agreement Section I(2), Nondiscrimination
Testing — ADP and ACP Tests (Plan Sections 12.4 and 12.6), be amended by
changing the election of Item I(2)(b), Prior Year Testing Election: The prior
year ratio will be used for the ADP and ACP tests, to Item I(2)(a), N/A. This
plan satisfies the ADP and ACP Test Safe Harbor rules by making a Basic Matching
Contribution or an Enhanced Matching Contribution for all Plan Years beginning
on or after the Effective Date of the Plan, or in the case of an amendment and
restatement, for all Plan Years to which the amendment and restatement relates.
FURTHER RESOLVED, that the effective date of this Amendment shall be January 1,
2007.
IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
29 day of November, 2006.

          PrimeEnergy Corporation    
 
       
By:
  /s/ Virginia Crowe Forese    
 
 
 
For the Employer    
 
        EOWS Midland Company    
 
       
By:
  /s/ Virginia Crowe Forese    
 
 
 
For the Employer    
 
        Eastern Oil Well Service Company    
 
       
By:
  /s/ Virginia Crowe Forese    
 
 
 
For the Employer    
 
        Prime Operating Company    
 
       
By:
  /s/ Virginia Crowe Forese    
 
 
 
For the Employer    
 
        Southwest Oilfield Construction Company    
 
       
By:
  /s/ Virginia Crowe Forese    
 
 
 
For the Employer    
 
        PrimeEnergy Management Corporation    
 
       
By:
  /s/ Virginia Crowe Forese    
 
 
 
For the Employer    
 
        Prime Offshore LLC    
 
       
By:
  /s/ Virginia Crowe Forese    
 
 
 
For the Employer    

4